Citation Nr: 0818623	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-07 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted in order 
to establish service connection for arthritis of the spine, 
including whether service connection may be granted for the 
disorder.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the benefit sought on 
appeal. The veteran was scheduled for a travel hearing with 
the Board in January 2006; however, the veteran failed to 
report for that hearing. 

In November 2006, the Board remanded the veteran's claim for 
additional procedural and evidentiary development.


FINDINGS OF FACT

1. The evidence associated with the claims file subsequent to 
the January 2002 rating decision relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for arthritis of the spine.

2. Arthritis of the spine has not been shown to have been 
incurred in or aggravated by service.


CONCLUSIONS OF LAW

1. Evidence received since the final January 2002 rating 
decision denying the veteran's claim for service connection 
for arthritis of the spine is new and material, and the 
veteran's claim for that benefit is reopened. 38 U.S.C.A. §§ 
5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2007).

2. The criteria to establish service connection for arthritis 
of the spine have not been approximated. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in July 2003. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Additionally, a 
March 2006 letter informed the veteran of how the RO assigns 
disability ratings and effective dates if a claim for service 
connection or an increased rating is granted and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical treatment records, 
and lay statements from the veteran are associated with the 
claims file. 

Although the RO reopened the claim, and the Board presently 
on DeNovo review finds the reopening warranted, the veteran 
is not afforded a VA examination as will be discussed at the 
conclusion of this decision. 

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims held that when a veteran seeks to reopen a previously 
denied claim, VA must examine the bases for the denial in the 
prior decision and advise the veteran what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. This notification obligation was 
accomplished by way of letters from the RO to the veteran 
dated in July 2003 and November 2006 for the claim of 
entitlement to service connection for arthritis of the spine. 
To the extent that there are any notification errors under 
the law, such are harmless given the reopening of the claim.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Analysis

Whether new and material evidence has been submitted in order 
to establish service connection for arthritis of the spine.

The veteran seeks to reopen his claim for entitlement to 
service connection for arthritis of the spine. A claim for 
service connection for arthritis of the spine was previously 
considered and denied by the RO in January 2002. The veteran 
failed to timely appeal this decision, and as such, the 
January 2002 rating decision is final. 38 U.S.C.A. §§ 
7103(a); 38 C.F.R. § 20.1103. In March 2003, the veteran 
sought to reopen his claim for arthritis of the spine. The RO 
declined to reopen the claim in an August 2003 rating 
decision.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may
not then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim. The Board will therefore undertake a de 
novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the January 2002 rating decision, the evidence 
of record included the veteran's service medical records, 
which were negative for any complaints, treatment, or 
diagnosis of arthritis of the spine. In June 1979, the 
veteran underwent a chest x-ray, and a notation was made 
noting "minimal" dextroscoliosis of the thoracic spine. 
During an accompanying service department physical 
examination, the veteran then denied having, or "ever having 
had" recurrent back pain. Similarly, in an August 1981 
medical history questionnaire, the veteran specifically 
denied then having, or "ever having had" recurrent back 
pain. The August 1981 separation examination made no 
reference to, or diagnosis of a spinal disability. Shortly 
after he was discharged from active military duty, the 
veteran underwent a November 1981 VA orthopedic examination 
and a January 1983 VA examination - both are devoid of any 
complaints or diagnosis of a spinal disability. 

In a November 1983 letter, Lord Dalu, D.C. of the Midtown 
Chiropractic Clinic, stated that he had began treating the 
veteran for injuries sustained in an auto accident of the 
previous month. Dr. Dalu noted that the veteran's symptoms 
included pain of the neck, upper thoracic spine and low back. 
Significantly, Dr. Dalu also stated that "the past personal 
history of the (veteran) is essentially non-contributory to 
the (veteran's) present subjective complaints." Other 
letters from Dr. Dalu contain substantially the same 
information, however none of his reports indicate that the 
veteran's subjective complaints had their onset or cause in 
any incident of military service. 

An October 1985 report from J.Z. Mason, M.D., Neurological 
Surgical Associates, indicated he treated the veteran for a 
right shoulder injury in March 1984 after the veteran lifted 
a heavy desk at his place of employment. He also indicated he 
treated the veteran in October 1984 for mid-thoracic pain 
following an automobile accident. Dr. Mason made no reference 
to any incident of the veteran's military service in his 
report. 

In a May 1987 letter, Harold H. Chakales, M.D., reported that 
he had reviewed the veteran's medical records dated from 1977 
through 1981 (i.e., dated during the veteran's military 
service). Although Dr. Chakales, a specialist in orthopedics 
and spinal surgery, commented that the veteran had cervical 
spondylosis, he noted that "whether this was aggravated by 
trauma while in the service, I am unable to say," and that 
while there was "most probably a relationship between the 
fact that with the development of the scoliosis he also most 
likely developed cervical and thoracolumbar degenerative disc 
disease at an early age secondary to the scoliosis, which is 
minimal." However, Dr. Chakales did not mention what trauma 
the veteran allegedly sustained in military service, nor the 
source of his information. 

Medical treatment records dated in approximately February 
1989 indicate that the veteran was undergoing care by Michael 
D. Courtney, M.D., following a May 1988 automobile accident. 
These records indicate that the veteran's "past history" 
was "non-contributory" to the then addressed back pain. 
When requested to provide information as to whether the 
"accident referred to [was] the only cause of the patient's 
condition" in a "surgeon's report," an affirmative answer 
was provided. 

In July 1989, the veteran was seen at the South Arkansas Hip 
and Knee Clinic, and treated by Kenneth A. Martin, M.D. The 
physician noted the veteran complained of neck, low back, and 
thoracic spine problems. The examiner noted this stemmed from 
a May 1988 motor vehicle accident, in which the veteran was 
"sideswiped" by a half-ton truck. During the consultation, 
the veteran reported at least three previous accidents. He 
was rear-ended at a stop sign in Little Rock and he sustained 
neck and back injuries. The second injury was lifting a desk 
with the files in place. The third accident occurred in July 
1984 when he had a one car accident where he went into a 
ditch. While Dr. Martin noted that the veteran's past history 
was "significant," he reviewed the past, post-service 
accidents and made no mention of the veteran's military 
service. 

In a January 1993 letter authored by Jeffrey H. Fergusson, 
D.C., the chiropractor reported that he began treating the 
veteran for cervical and lumbar spine complaints which 
resulted from an August 1991 automobile accident. Dr. 
Fergusson noted that the veteran's past history was 
"relatively unremarkable," except for motor vehicle 
accident of May 1988. Dr. Fergusson made no mention of any 
incident of the veteran's military service. 

In January 1995, the veteran underwent a VA radiographic 
examination, which noted mild degenerative disc disease of 
the cervical spine, C5 through C7. The veteran's lumbosacral 
and thoracic spine series demonstrated normal findings.

During a September 1996 hearing at the RO, the veteran 
testified in substance that he believed dextral scoliosis was 
aggravated in service due to his being assigned to hike 20-25 
miles as a medical corpsman, attached to a Marine Corps unit. 
He stated that at those times, his lower back would become 
sore. However, he added that he was not aware of the nature 
of scoliosis until he experienced automobile accidents after 
service. 

In a February 1997 statement, Roland K. Brim, a chiropractor, 
stated it was his opinion that the onset or start of the 
scoliosis was a "clavicle break." He added that the 
veteran's duties in service (i.e., "having to carry a pack . 
. .20-25 mile[s]" "may" have contributed to degeneration 
of the thoracic spine." Dr. Brim did not state what records 
were reviewed, nor did he indicate the basis of his opinion 
that the veteran sustained a clavicle break or that the 
alleged fracture was incurred during military service. 

In a March 1997 letter, the veteran recalled having incurred 
an injury to his "neck, shoulder and/or back" during part-
time employment at a department store. 

In an August 1997 substantive appeal, the veteran alleged 
that during the final month of his military service, while he 
was disembarking from an aircraft on a training exercise, he 
fell face first onto the tarmac, "landing . . . with 
considerable impact to both anterior shoulders." 

In March 1998, the veteran underwent a comprehensive VA 
medical examination, accompanied by a review of the claims 
folder. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash 
v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty 
of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

The examiner noted the veteran's report that following 
military service, he worked for a department store chain in 
its "loading dock lifting boxes; he developed pain in the 
back, shoulders and neck." (Italics added). While the 
veteran reiterated that while carrying a pack in service, he 
would have back pain; as well as his account that he fell 
from a C-130 from the hold to the tarmac, landing on his 
frontal aspect. he did not receive treatment for this in 
service.

Apart from his account of post-service employment "lifting 
boxes" for a department store loading dock, the veteran 
related the following:

1. In October 1982, the veteran was involved in a 
"head-on" motor vehicle accident, where his "low 
back sustained trauma;"

2. In January 1983, the veteran was involved in a 
second motor vehicle accident, which "created some 
back and left shoulder pain;"

3. At some point in 1984, the veteran sustained trauma 
to his neck, and "might have had a period of 
unconsciousness;"

4. At some point in 1988, the veteran was involved in a 
third motor vehicle accident, where his "vehicle was 
struck by a truck." According to the veteran, he was 
forced to discontinue his work as an insurance 
salesman, because he could not drive for long periods 
of time, or enter or exit his vehicle;

5. At some point, the veteran sustained back, neck, and 
shoulder injury when he was loading a lawn mower onto a 
truck; the ramp gave way, and he was "thrown to the 
ground with the lawn mower on top of him." 

The examiner diagnosed degenerative arthritis of the cervical 
spine with foraminal encroachment at C5 and C6; degenerative 
arthritis of T10-T11, and T3-T6; and, degenerative discopathy 
of L5-S1.The examiner stated that the etiology of the spinal 
disability had been the effect of the trauma that the veteran 
had experienced over a period of time; that the veteran had 
experienced a significant number of motor vehicle accidents, 
all of which were capable of producing trauma to the axial 
skeleton.

The examiner noted that the veteran's 5 degrees of scoliosis 
was developmental, and was present prior to the veteran's 
adolescence. The examiner also specifically noted that all of 
the veteran's trauma had been superimposed upon the 
scoliosis, and opined that scoliosis of 5 degrees did not 
occur from a single incident of trauma. The examiner 
explained that it was significant that scoliosis had remained 
at 5 degrees for an extended period of time, which would 
indicate it was static and non-progressive. The examiner 
stated that the "rigors of service" did not aggravate the 
veteran's cervical, thoracic, or lumbar condition.

The veteran's application to reopen his claim was submitted 
in March 2003. The veteran submitted a December 2004 
statement in support of claim, with what appears to be a 
stamped-signature (i.e., not in original ink) by J. Michael 
G., although the last name is not legible. However, in the 
signature block, the veteran has provided his own name. The 
entirety of the statement is that the author has "reviewed 
(the veteran's) file and it is my professional opinion that 
it's as likely (sic) as not that his current condition was 
caused by what happened in service."
In a statement in support of claim dated in January 2005, 
exactly duplicate language is provided, except for the 
signature of an individual with an illegible signature.

In May 2004, the veteran submitted medical records from 
Jefferson Regional Medical Center, where he presented with 
back pain after lifting a "tiller." A computed tomography 
(CT) scan of the thoracic spine revealed no evidence of 
fracture. The thoracic vertebral bodies were in good 
alignment. There was no bony canal narrowing. There was no 
bony displacement. Some anterior osteophytes were noted. 
Anterior-posterior and lateral view of the thoracic spine 
showed no evidence of fracture or bony destructive process. 
The thoracic vertebral bodies were in good alignment. The 
disc spaces were maintained. The impression was no acute 
radiographic findings were seen in the thoracic spine.


In January 2006, the veteran was involved in a three car 
motor vehicle accident in which he claimed he was struck from 
behind and then hit the car in front of him. He complained of 
neck and back pain, and was subsequently diagnosed with a 
cervical and lumbar strain.

In an October 2007 statement authored by Jeffrey H. 
Fergusson, D.C., it was noted that the chiropractor had 
"reviewed (the veteran's) medical file and it is my 
professional opinion that it is as likely as not that his 
current condition was caused by wht (sic) happened in 
service."
 
Also received was the veteran's disability compensation file 
from the Social Security Administration. In substance, it 
indicates that effective March 2003, the veteran is disabled 
within the meaning of that agency's law and regulations, due 
to back pain and other disorders not at issue. There is no 
information in the Social Security Administration file 
indicating that the veteran's spine disorders are related to 
any incident of military service. 

Also received was a transcript of a hearing before the 
Arkansas Workers' Compensation Commission dated in April 
1986. The testimony indicates that after the series of 
employment and automobile accidents prior to July 1984, the 
veteran consulted Dr. Dalu. The veteran testified that after 
he had settled one of the auto accident cases in January 
1984:

    Q.	So that was all taken care of and over with?

A.	Yes.

Q. And at that time were you healthy, were you in good 
health?

A. Yes, I was. As a matter of fact, I was the one that 
suggested that Dr. Dalu make the response to the effect 
that I was healed. I was feeling good.

Transcript of hearing, pages 20-21. 

To the extent that the newly-submitted evidence shows 
continuing treatment for a back disorder, it is not material 
to the issue. Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) 
(Observing that evidence of the current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).

However, without reference to any other evidence of record 
that may suggest a contrary proposition and presumed 
credible for the limited purpose of ascertaining 
materiality, the December 2004 statement by J. Michael G., 
D.C., and the October 2007 statement authored by Jeffrey H. 
Fergusson, D.C., are material. Read in a light most favorable 
to the veteran, they both suggest that the veteran has a back 
disorder that was caused by some incident of military service 
- a factor towards substantiation of the claim.

The claim is therefore reopened.


Service Connection

The finding that the veteran has submitted evidence to reopen 
the claim does not end the Board's inquiry. The Board must 
now determine if further medical inquiry is warranted to 
develop the claim, and obtain any other evidence. The Board 
is then required to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole. 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

Having done so, the Board finds that the preponderance of the 
competent evidence is against the claim, and the appeal will 
be denied.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As an initial matter, the Board accords the veteran's account 
of in-service injuries no credibility. The veteran's service 
medical records, including the data as to the veteran's 
subjective (non-medical) accounts, belie his current report 
of having had back pain during military service. In 
particular, the veteran's August 1981 denial of then having, 
or ever having had, back pain is in direct contradiction to 
his present allegation of having periodic back pain while 
assigned as a medic, and his late rendition of falling to the 
tarmac from a transport aircraft shortly before his 
discharge.

The service medical records are clearly more probative than 
the veteran's current assertions generated during an 
application for compensation benefits. Because the service 
medical records were generated with a view towards 
ascertaining the veteran's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value. Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).

The veteran is clearly untruthful. Apart from the blatant 
inconsistency illustrated between his present account and his 
service medical records, the veteran's assertion of back pain 
resulting from service is also inconsistent with his April 
1986 Worker's Compensation Commission testimony that he was 
"feeling good" as of January 1984 - it illustrates that the 
veteran will provide conflicting renditions of the 
development of his back disorder in attempts before various 
forums to obtain disability compensation. Indeed, in March 
2005, a VA physical therapist noted the veteran stated he had 
not completed his home exercise program because he was 
repairing a hole in his roof. The therapist observed that the 
veteran seemed to have more subjective complaints of pain 
than were objectively measurable. The therapist noted the 
veteran seemed to be pre-occupied with gaining service 
connection status for his low back as opposed to correcting 
the problem. 

The medical record in its whole is manifestly against a 
finding that the veteran injured his spine as a result of any 
incident of military service. Instead, it reveals that the 
veteran sustained a veritable cascade of back injuries 
beginning with his employment, moving boxes on the "loading 
dock" of a department store. 

The veteran's medical treatment records beginning with Dr. 
Dalu's November 1983 report are illustrative of no military 
service involvement. The majority of these records and those 
continuing thereafter all indicate no causal factor emanating 
from the veteran's military service. Indeed, apart from the 
mention of scoliosis having been noted during military 
service, the majority of the medical care providers note that 
the veteran's past history was non-contributory to his 
present disorder.

Moreover, while several examiners have noted that the veteran 
at some point had a fracture of the clavicle, there is 
absolutely no evidence to suggest that this trauma occurred 
in military service. To the extent that it may be assumed 
that the veteran, or through his representative may have 
informed or suggested to examiners that such an event 
occurred does not support a finding of in-service occurrence. 

The explicit or implicit opinion of the physician that a 
claimant is truthful is not necessarily probative as to the 
facts of the account. See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996). Moreover, while a physician is competent to 
render medical opinions, such competence does not extend to 
the factual underpinnings of the opinion. See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant); see also Jones (Stephen) v. West, 12 Vet. App. 383 
(1999); (where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident. His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness. 
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn. The Court found the physician's opinion not 
sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence. Id. at 
386).

The Justus presumption of credibility not having survived the 
reopening of the claim, the Board finds the recently-
submitted evidence proffered by the veteran to substantiate 
the claim has no probative value, when evaluated with the 
other evidence of record. The December 2004 statement by J. 
Michael G., D.C., the October 2007 statement authored by 
Jeffrey H. Fergusson, D.C., and the verbatim statement in 
support of claim by the unidentified individual are wholly 
silent as to the makers' qualifications, the source of the 
information obtained to support the opinions and any other 
information which could be evaluated by the Board towards 
ascertaining their probative worth. Guerreri, supra; see also 
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder to ensure informed medical review of the claim 
at issue.). 

The Board has carefully considered whether further medical 
examination should be conducted, but finds that such 
development is not warranted. While the veteran is generally 
competent to report occurrences observable by a layperson, 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994); his account of in-service 
injuries is wholly uncorroborated and is indeed belied. The 
conduct of a VA medical examination, necessarily which would 
need be based on the veteran's now-rejected factual account, 
would be of no probative value. 
 
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for arthritis of the spine and the 
benefit-of-the-doubt rule is not for application. 38 U.S.C.A. 
§ 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).


	(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence having been submitted, the claim of 
service connection for a back disorder is reopened. To this 
extent only, the appeal is allowed.

Service connection for a back disorder is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


